      Case 4:19-cv-00028-BMM Document 145 Filed 09/11/20 Page 1 of 14



 JAMES A. PATTEN                    STEPHAN C. VOLKER (Pro hac vice)
 PATTEN, PETERMAN,                  ALEXIS E. KRIEG (Pro hac vice)
 BEKKEDAHL & GREEN,                 STEPHANIE L. CLARKE (Pro hac vice)
        PLLC                        JAMEY M.B. VOLKER (Pro hac vice)
 Suite 300, The Fratt Building      LAW OFFICES OF STEPHAN C. VOLKER
 2817 Second Avenue North           1633 University Avenue
 Billings, MT 59101-2041            Berkeley, California 94703-1424
 Telephone: (406) 252-8500          Telephone: (510) 496-0600
 Facsimile: (406) 294-9500          Facsimile: (510) 845-1255
 email: apatten@ppbglaw.com         email:      svolker@volkerlaw.com
                                                akrieg@volkerlaw.com
 Attorneys for Plaintiffs                       sclarke@volkerlaw.com
 INDIGENOUS                                     jvolker@volkerlaw.com
 ENVIRONMENTAL
 NETWORK and NORTH
 COAST RIVERS ALLIANCE

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

INDIGENOUS ENVIRONMENTAL                      )   Civ. No. CV 19-28-GF-BMM
NETWORK and NORTH COAST RIVERS )
ALLIANCE,                                     )   PLAINTIFFS’ REPLY TO
                                              )   FEDERAL DEFENDANTS IN
             Plaintiffs,                      )   SUPPORT OF MOTION FOR
       vs.                                    )   LEAVE TO FILE THIRD
                                              )   AMENDED AND
PRESIDENT DONALD J. TRUMP,                    )   SUPPLEMENTAL
UNITED STATES DEPARTMENT OF                   )   COMPLAINT UNDER F.R.
STATE; MICHAEL R. POMPEO, in his              )   CIV. PRO. 15
official capacity as U.S. Secretary of State; )
UNITED STATES ARMY CORPS OF                   )   Hearing:
ENGINEERS; LT. GENERAL TODD T.                )   Time:
SEMONITE, Commanding General and              )
Chief of Engineers; UNITED STATES             )   Judge: Hon. Brian M. Morris
FISH AND WILDLIFE SERVICE, a federal )
agency; AURELIA SKIPWITH, in her              )
       Case 4:19-cv-00028-BMM Document 145 Filed 09/11/20 Page 2 of 14



official capacity as Director of the U.S. Fish
                                           )
and Wildlife Service; UNITED STATES        )
BUREAU OF LAND MANAGEMENT,                 )
and DAVID BERNHARDT, in his official       )
capacity as U.S. Secretary of the Interior,)
                                           )
             Defendants,                   )
                                           )
TRANSCANADA KEYSTONE PIPELINE, )
LP, a Delaware limited partnership, and TC )
ENERGY CORPORATION, a Canadian             )
Public Company,                            )
                                           )
             Defendant-Intervenors.        )
___________________________________ )




                          I.   INTRODUCTION

      Pursuant to Federal Rules of Civil Procedure 15(a)(2) and (d), on August

17, 2020 Plaintiffs moved this Court for leave to amend and supplement their First

Amended Complaint (“FAC”) to challenge the Federal Defendants’

implementation in 2020 of Defendant Donald J. Trump’s issuance in 2019 of the

Presidential Permit challenged in this action. The motion’s proposed Third

Amended and Supplemental Complaint (“TASC”) adds four claims for relief

challenging the 2020 implementation approvals but makes no substantive changes

to the original three claims for relief which have been fully briefed and argued and

remain ripe for this Court’s disposition on the parties’ pending summary judgment


                                         -2-
          Case 4:19-cv-00028-BMM Document 145 Filed 09/11/20 Page 3 of 14



motions.

          The new claims are related to the original claims. For this reason, this Court

denied the Federal Defendants’ earlier motion to dismiss on ripeness grounds

Plaintiffs’ allegations against the Agency Defendants whose subsequent

implementation approvals are challenged in the four new claims. Dkt. 73 at 38-39.

This Court reasoned, correctly, that their anticipated implementation of the 2019

Permit was a sufficient connection to foreclose their dismissal from this case. Id.

          The motion is proper under Rule 15(d) because Plaintiffs’ proposed TASC

“set[s] out . . . event[s] that happened after the date of the pleading to be

supplemented” that relate to – and indeed, directly implement – the Presidential

Permit this lawsuit seeks to vacate. The motion also properly references Rule

15(a) because the TASC makes minor amendments to the FAC such as the

substitution of a replaced official. The motion does not delay this Court’s ruling

on the parties’ pending summary judgment motions as to the first three claims for

relief.

          The Federal Defendants raise three arguments in opposition to Plaintiffs’

motion. All fail. First, they claim the supplemental claims are “unjustifiably

belated” and would “unduly delay” resolution of the case. Opp. 3-5. Not so. The

Federal Defendants did not publish notice of their 2020 approvals until January

29, 2020, five days after the parties had already commenced their summary

judgment briefing on the original three claims challenging the 2019 Permit. 85

Fed.Reg. 5232 (Jan. 29, 2020). Briefing and argument on those motions is

                                           -3-
      Case 4:19-cv-00028-BMM Document 145 Filed 09/11/20 Page 4 of 14



completed. The TASC does not delay this Court’s ruling thereon.

      Second, they argue the proposed amendments would “unduly prejudice”

them. Opp. 5-9. Not true. Nothing in the TASC affects this Court’s ruling on the

previously filed motions. If the Court vacates the 2019 Permit, the implementing

approvals necessarily fall. If the Court sustains the 2019 Permit, the parties will

adjudicate the 2020 approvals. Either way, Plaintiffs’ motion prejudices no one.

      Third, they assert Plaintiffs cannot add “distinct claims.” Opp. 9-11. But

Rule 15(d) allows – indeed, requires – related claims. These claims are related

because they depend on and implement the 2019 Permit challenged in this action.

      Accordingly, the Federal Defendants’ opposition is without merit.

II. PLAINTIFFS’ NEW CLAIMS ARE TIMELY AND CAUSE NO DELAY

      The Federal Defendants claim that Plaintiffs’ motion was “unjustifiably

belated” and would “unduly delay” these proceedings. Opp. 3-5. Both claims fail

because they are refuted by the actual history and current context of this case.

      The Federal Defendants did not issue public notice of their 2020 approvals

until January 29, 2020. 85 Fed. Reg. 5232. By then, Defendant-Intervenors

TransCanada Keystone Pipeline LP, et al. (collectively, “TransCanada”) had

already filed their summary judgment motion on January 24, 2020 (Dkt. 77-79),

based on the record underlying that 2019 approval. Adjudication of that motion,

and the parties’ further cross-motions, would be guided by the Court’s refinement

of the principles of law set forth in its December 20, 2019 Order (Dkt. 73) denying

the defendants’ motions to dismiss, as further informed by the parties’

                                         -4-
      Case 4:19-cv-00028-BMM Document 145 Filed 09/11/20 Page 5 of 14



supplemental briefs requested in that Order. Thus, as directed, on January 24,

2020 Plaintiffs filed their 36-page Brief in Response (Dkt. 80) to that Order.

      Concurrently, on January 14, 2020 (Dkt. 75), TransCanada had filed its

Amended Status Report announcing its intent to commence construction in

February. That submission, in turn, prompted Plaintiffs to renew their still

pending preliminary injunction motion on January 31, 2020 (Dkt. 82).

      Those motions, and Plaintiffs’ related motion to file their SAC, unleashed a

flurry of extensive briefing amounting to hundreds of pages of documents over the

next three months. Dkt. 77-125. All of that briefing was directed to the

lawfulness of the 2019 Permit, rather than the Federal Defendants’ 2020

implementation approvals. After that, this Court held a lengthy hearing on the

parties’ cross-motions on April 16, 2020. Thereafter, Plaintiffs reasonably

awaited the Court’s highly anticipated ruling – which, if it vacated the 2019

Permit, would moot the need for further amendments to challenge the 2020

approvals – for three months before commencing preparation of their proposed

TASC and motion for leave to file it.

      Thus, the Federal Defendants’ claim that Plaintiffs seek to “circumvent

summary judgment” (Opp. 4) is baseless. As shown, the parties’ pending motions

can, and should, be decided based on the record before the Court at the time those

motions were filed. Nothing in Plaintiffs’ motion to file the TASC alters that fact.

All that Plaintiffs’ motion does, is provide the Court and the parties with the

challenges to the Federal Defendants’ 2020 implementation approvals that

                                         -5-
       Case 4:19-cv-00028-BMM Document 145 Filed 09/11/20 Page 6 of 14



Plaintiffs will advance in the event this Court does not vacate the 2019 Permit on

which those implementation approvals are predicated. If, on the other hand, the

Court vacates the 2019 Permit, then the 2020 approvals that implement that

unlawful Permit necessarily fall.

  III. ALLOWING THE PROPOSED SUPPLEMENTAL CLAIMS DOES
           NOT PREJUDICE THE FEDERAL DEFENDANTS


      The Federal Defendants assert that allowing the TASC’s new claims would

prejudice them in three ways. Opp. 5-9. But none of their arguments withstands

scrutiny. First, they contend that granting the motion would “essentially allow

Plaintiffs a do-over by delaying the resolution of [the already briefed] claims until

Plaintiffs’ new unrelated claims are resolved.” Opp. 6. Not so. As shown above,

the TASC would have no effect on the pending summary judgment and

preliminary injunction motions. Those motions would be decided based on the

record and briefs already submitted. Plaintiffs urge the Court to decide those

long-pending motions as soon as possible.

      Second, the Federal Defendants argue that “allowing the new claims would

also be prejudicial because it would require additional briefing on wholly different

legal issues.” Opp. 6. But the new claims will be briefed either in this case, or in

a new case. Denying the motion will not prevent the briefing; it will just redirect

it to yet another lawsuit. Another lawsuit will add to the parties’ briefing burdens,

not lessen them.

      Furthermore, it must be remembered that the Federal Defendants introduced

                                         -6-
       Case 4:19-cv-00028-BMM Document 145 Filed 09/11/20 Page 7 of 14



the implementation approvals into this litigation by announcing them after the

parties had already commenced briefing on the pending summary judgment and

preliminary injunction motions. Plaintiffs did not bring in those new approvals;

the Federal Defendants did. And they did so after the parties were already

engaged in their summary judgment and preliminary injunction briefing.

Moreover, that briefing is already concluded and Plaintiffs’ proposed TASC will

not affect this Court’s rulings thereon.

      Rather, if the Court vacates the 2019 Permit, then the implementation

approvals challenged in the four new claims will necessarily fall. If the Court

sustains the 2019 Permit, then the four new claims will be adjudicated either in

this action or in a new, separate action. Either way, they will be adjudicated. And

either way, the parties will be submitting briefs on them. Hence, denying

Plaintiffs’ motion will not prevent their adjudication, nor additional briefing.

Allowing the TASC will not cause briefing that would not occur anyway. Thus,

the TASC will not prejudice the Federal Defendants.

      Third, the Federal Defendants argue that “allowing the proposed

supplemental claims would be prejudicial because those claims overlap with

claims that have already been filed in two other cases.” Opp. 6-7. But both of

these cases were filed over one year after this case was filed. Thus, if intervention

is to occur, those new plaintiffs should intervene in this case, not the other way

around. In any event, the Federal Defendants cite no authority for the proposition

that a plaintiff can be ordered to intervene in a different lawsuit rather than simply

                                           -7-
       Case 4:19-cv-00028-BMM Document 145 Filed 09/11/20 Page 8 of 14



file (or amend) his own suit.

      Consolidation, by contrast, would address the Federal Defendants’ concerns

about avoiding inefficiency. This Court has broad authority to order that related

cases be consolidated for record preparation, briefing and hearing. The informed

exercise of that authority is the appropriate means of achieving better efficiency in

the adjudication of related claims. Allowing the requested supplementation here

will allow the parties to then explore consolidation of the similar claims and avoid

the creation of duplicative agency records.

         IV. PLAINTIFFS’ PROPOSED ADDITION OF RELATED
              SUPPLEMENTAL CLAIMS IS PERMISSIBLE.

      The Federal Defendants’ last ground for opposing Plaintiffs’ motion is that

“Plaintiffs seek to add four new distinct causes of action.” Opp. 9-11. They

contend that allowing such claims is “not permitted under Ninth Circuit law,”

citing Planned Parenthood of S. Arizona v. Neely, 130 F.3d 400, 402 (9th Cir.

1997). Opp. 9. But none of the three factors that favored denial of

supplementation in Planned Parenthood is present here.

      In Planned Parenthood, an action filed in 1989 challenging the

constitutionality of a parental consent abortion statute, was terminated by final

judgment in plaintiffs’ favor in 1992, and no appeal was taken. 130 F.3d at 402.

Four years later, the Arizona legislature adopted an amended parental consent

abortion statute. Id. After the district court granted the plaintiffs’ motion to file a

supplemental complaint challenging the new statute, the Ninth Circuit reversed,


                                          -8-
       Case 4:19-cv-00028-BMM Document 145 Filed 09/11/20 Page 9 of 14



explaining that “the supplemental complaint challenged a different statute” and “a

final judgment had been rendered in the original action four years prior to

plaintiffs’ request to supplement . . . . and in no way would be affected by

plaintiffs’ supplemental complaint.” Id. Here, by contrast, no final judgment has

been rendered in this action, and adjudication of the four new claims would affect

this Court’s judgment should supplementation be allowed.

      The third factor cited by the court – that supplementation would “not serve

to promote judicial efficiency” – is likewise absent here, since supplementation

would allow “‘the entire controversy between the parties [to] be settled in one

action.’” Id., quoting 6A Wright, et al., Federal Practice and Procedure: Civil 2D

§ 1506 (1990).

      The absence of the factors that caused denial of supplementation in Planned

Parenthood demonstrates why supplementation here is appropriate. Consistent

with the Ninth Circuit’s ruling in that case, supplementation here would allow

“‘the entire controversy between the parties [to] be settled in one action.’” Id.

      Despite Planned Parenthood’s striking differences from the facts of this

case, the Federal Defendants insist that it stands for a broader proposition that

“new and distinct” claims may not be added by supplementation. Opp. 10 and n.

4. But this interpretation does not square with the Ninth Circuit’s actual

explanation of its ruling. It stated: “[b]ecause the original action . . . had reached

a final resolution and the district court did not retain jurisdiction, we hold that it

was an abuse of discretion to allow plaintiffs to supplement the complaint . . . .”

                                          -9-
      Case 4:19-cv-00028-BMM Document 145 Filed 09/11/20 Page 10 of 14



Id. at 403.

      Contrary to the Federal Defendants’ contention, there is no rule barring

new or distinct claims. Rather, the only requirement is that the new claims must

have a “relationship” to the existing ones. And, “[w]hile some relationship must

exist between the newly alleged matters and the subject of the original action, they

need not all arise out the same transaction or occurrence.” Keith v. Volpe, 858

F.2d 467, 474 (9th Cir. 1988). Here, the four new claims have a “relationship” to

the three existing ones because the new claims challenge the Federal Defendants’

implementation of the 2019 Permit that is challenged by the original three claims.

That relationship is indisputable, and it is all that is required.

      Indeed, in recognition of the relationship between Plaintiffs’ original

challenges to the 2019 Permit and their anticipated challenges to the Federal

Defendants’ future implementation actions, in December, 2019 this Court rejected

the Federal Defendants’ motion “to dismiss the Department of State, the Army

Corps of Engineers, Fish and Wildlife Service, and BLM (collectively, ‘Agency

Defendants’)” on the grounds “that Plaintiffs have not alleged that the Agency

Defendants violated any law and the Plaintiffs have not identified any final agency

actions.” Order filed December 20, 2019 (Dkt. 73) at 38. At that time the

“Federal Defendants [had] assert[ed] that, to the extent Plaintiffs’ claims focus on

BLM’s decision regarding a right-of-way on federal land that the 1.2-mile pipeline

segment would cross, those claims are not ripe because BLM has not yet reached a

decision regarding that right-of-way.” Id. But this Court squarely rejected the

                                          - 10 -
      Case 4:19-cv-00028-BMM Document 145 Filed 09/11/20 Page 11 of 14



Federal Defendants’ motion to dismiss the Agency Defendants, ruling that “[t]he

Agency Defendants remain appropriately included at this stage in the litigation.”

Id.

      Thus, not only did the Federal Defendants acknowledge the relationship

between the original challenges to the 2019 Permit and the anticipated challenges

to the future implementation of that 2019 Permit, this Court ruled that the

relationship was so clear that it denied the Federal Defendants’ motion to dismiss

those claims even though they were “not ripe” at that time. Id.

      In summary, Plaintiffs’ motion is fully consistent with Rules 15(a)(2) and

(d). Rule 15 is construed with “extreme liberality” in favor of amendment.

Eminence Capital, L.L.C., v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003);

see also AmerisourceBergen Corp. v. Dialysis West, Inc., 445 F.3d 1132, 1136

(9th Cir. 2006). “Federal policy strongly favors determination of cases on their

merits. Therefore . . . leave to amend the pleadings is freely given unless the

opposing party makes a showing of undue prejudice, or bad faith or dilatory

motive on the part of the moving party.” California Practice Guide (The Rutter

Group 2020), Federal Civil Procedure Before Trial § 8:1461, citing Foman v.

Davis (1962) 371 U.S. 178, 182, Sonoma County Association of Retired

Employees v. Sonoma County, 708 F.3d 1109, 1117 (9th Cir. 2013).

      The “standards for granting or denying motion[s] to supplement under Rule

15(d) are [the] same as [the] standards for leave to amend under Rule 15(a).”

California Practice Guide, supra, § 8:1750. “[S]upplemental pleadings are

                                        - 11 -
      Case 4:19-cv-00028-BMM Document 145 Filed 09/11/20 Page 12 of 14



favored because they enable the court to award complete relief in the same action,

avoiding the costs and delays of separate suits. Therefore, absent a clear showing

of prejudice to the opposing parties, they are liberally allowed.” Id. at § 8:1750,

citing Keith v. Volpe, 858 F2d at 473.

                                 V. CONCLUSION

       The Federal Defendants have failed to show undue delay, prejudice, or bad

faith. Plaintiffs’ motion advances the policy of the federal courts to bring all

related claims together in a single proceeding, and thereby serve justice, conserve

resources, and resolve matters on their merits where possible. Accordingly,

Plaintiffs respectfully request that this Court grant them leave to file their Third

Amended and Supplemental Complaint.

                                 Respectfully submitted,

Dated: September 11, 2020        LAW OFFICES OF STEPHAN C. VOLKER


                                 s/ Stephan C. Volker
                                 STEPHAN C. VOLKER (Pro Hac Vice)


Dated: September 11, 2020        PATTEN, PETERMAN, BEKKEDAHL &
                                 GREEN, PLLC

                                 s/ James A. Patten
                                 JAMES A. PATTEN

                                 Attorneys for Plaintiffs
                                 INDIGENOUS ENVIRONMENTAL NETWORK
                                 and NORTH COAST RIVERS ALLIANCE




                                         - 12 -
      Case 4:19-cv-00028-BMM Document 145 Filed 09/11/20 Page 13 of 14



                      CERTIFICATE OF COMPLIANCE


      Pursuant to Montana District Court, Civil Rule 7.1(d)(2)(B), I certify that

PLAINTIFFS’ REPLY TO FEDERAL DEFENDANTS IN SUPPORT OF

MOTION FOR LEAVE TO FILE THIRD AMENDED AND

SUPPLEMENTAL COMPLAINT UNDER F.R. CIV. PRO. 15 contains 2477

words, excluding caption and certificate of service, as counted by WordPerfect

X7, the word processing software used to prepare this brief.

                                      s/ Stephan C. Volker




                                       - 13 -
      Case 4:19-cv-00028-BMM Document 145 Filed 09/11/20 Page 14 of 14



                        CERTIFICATE OF SERVICE
      I, Stephan C. Volker, am a citizen of the United States. I am over the age of

18 years and not a party to this action. My business address is the Law Offices of

Stephan C. Volker, 1633 University Avenue, Berkeley, California 94703.

      On September 11, 2020 I served the following document by electronic filing

with the Clerk of the Court using the CM/ECF system, which sends notification of

such filing to the email addresses registered in the above entitled action:

  PLAINTIFFS’ REPLY TO FEDERAL DEFENDANTS IN SUPPORT OF
       MOTION FOR LEAVE TO FILE THIRD AMENDED AND
      SUPPLEMENTAL COMPLAINT UNDER F.R. CIV. PRO. 15


      I declare under penalty of perjury that the foregoing is true and correct.

Dated: September 11, 2020        s/ Stephan C. Volker

                                 STEPHAN C. VOLKER (Pro Hac Vice)




                                        - 14 -
